DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-16 are pending in the application.
Claim Objections
 	The claims are objected to for the following informalities:
 		In claim 1, line 3, “a connecting device” should be “”;		In claims 8, 10, and 11, lines 2-3, “of claim 1” should be “of claim 7” (as reciting connecting element from claim 7);		In claim 10, line 3, “elements is provided” should be “elements are provided”; 		In claim 12, lines 2-3, “the attachment ring is provided with openings each provided” should be “the attachment ring openings are each provided” (as openings corresponding to the opening recited in claim 11);
 		In claim 12, line 2, “of claim 3” should be “of claim 11” (as openings corresponding to the opening recited in claim 11); and		In claim 14, line 2, “of claim 3” should be “of claim 9” (as reciting adjacent part from claim 7). 	Appropriate correction is suggested.  See MPEP 608.01(m).	

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
 	(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
 	An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
 		(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
 		(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
 		(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
In the present application, the claim limitation “elements having means configured for detachable attachment to the attachment ring” (Claim 1, lines 4-6) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for***” coupled with functional language “detachable detachment to the attachment ring***”; without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.***
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s)  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  		the “elements having means configured for detachable attachment to the attachment ring” (Claim 1, lines 4-6) can be:  			where the attachment ring can be attached to the base plate using the means for detachable attachment (Specification, p.3,ll.23-25;p.4,ll.1-5); 			where the shield can be attached to the closing disc and the base plate using attachment elements configured to adjust the distance between the closing disc and the base plate (Specification, p.6,ll.5-11); and  			where the shield of the blocking element can be threaded to engage with threads on the closing disc (Specification, p.4,ll.31-34); and 			alternatively, the lower portion of the closing disc can include T–shaped engagement elements that engage corresponding openings of an adjacent attachment ring (Specification, p.7,ll.18-22). 	Accordingly, this mean plus function term will be interpreted to include either threaded engagement or engagement elements on the closing disc that engage with openings in the attachment ring. 			  	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq., including MPEP 2181, and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-6, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hanuka (US 2015/0141944 A1). 
 	 	As to claim 1, Hanuka teaches an ostomy device (Abstract) for attachment (coupling) to a base plate (ostomy wafer [0014],ll.4), wherein the ostomy device comprises:  	an attachment ring (adaptor [0014],ll.3) configured for detachable attachment to the base plate (wafer [0014],ll.3-4);  	elements (attachment mechanisms having means configured for detachable attachment to the attachment ring (adaptor) (attachment mechanism means [0018] can be a twist and lock mechanism [0021]); and a shield (cap [0014],ll.5) having a blocking element blocking a stoma (as top center portion) covering stoma [0002],ll.4-5), characterized in that the blocking element  is shaped and configured to engage with a collecting element (pouch) and therein placed distal portion of a stoma (as attached to adaptor attached to wafer around stoma [0014]-[0015];[0023]-[0025]; and including the collecting element as a pouch [0060],ll.4-7).  
As to claim 2, Hanuka teaches wherein the blocking element (as part of shield/cap, as presented above) is displaceably attached to the base plate 
    PNG
    media_image1.png
    469
    537
    media_image1.png
    Greyscale
(wafer) (via attachment to attachment ring attached to plate/wafer [0014],ll.3-5).
As to claim 3 (depending from claim 1), Hanuka teaches wherein the device further comprises a closing disc 244 (fixation ring 244 Fig.5A [0221],ll.1) having a threaded area 256/251 (thread slots 256 [221],ll.5 of locking mechanisms 251 [0221],ll.2), and where the blocking element (top of cap 210 Fig.5A [0219],ll.3) is provided with a corresponding threaded area 211 (complementary thread tabs 211 [0221],ll.6) configured to be brought into engagement with the threaded area 251 of the closing disc 244 ([0221],ll.5-8,1-5]).	As to claim 4 (depending from claim 3), Hanuka teaches that closing disc  244 an internal Fig.5A threaded area 256/251 along an internal cylinder surface Fig.5A (as internal thread slots 256 [0221],ll.5 of locking mechanisms 251[0221],ll.2) and a cylindrical blocking element 212 (Fig.5A housing 212 [0220],ll.2) having an external threaded area 211 (complementary thread tabs 211 [0221],ll.6) extending along an external cylinder surface (of cylindrical blocking element 212 Fig.5A). 	As to claim 5 (depending from claim 1), Hanuka teaches wherein the blocking element (as top central of shield/cap 3510 Fig.21) is placed centrally on the inner portion of the shield (as top central of shield/cap 3510 Fig.21, as presented above in claims 1,3).	As to claim 6 (depending from claim 1), Hanuka teaches wherein the shield covers 116 an area extending beyond an area 1246 of the base plate to which the base plate and the ostomy device is attached Fig.21 [0075].
	As to claim 13 (depending from claim 3), Hanuka teaches wherein the closing disc 244 comprises an attachment recess (within opening 122 Fig.5A) configured for receiving and attaching a collecting element 114 (collapsed pouch 114 [0162],ll.1-2) Fig.5A.	As to claim 15 (depending from claim 1), Hanuka teaches wherein the device further comprises an integrated filter (gas filtering mechanism [0033] or filter [0052]).

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 7-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanuka.

As to claims 7-12, 14, and 16, Hanuka teaches wherein:
    PNG
    media_image2.png
    490
    333
    media_image2.png
    Greyscale
	(as per claim 7) (depending from claim 1), the device further comprises a connecting element 3609 (sealing element 3609 Fig.4D [0208]-[0209]) detachably attached to the attachment ring 3646 Fig.4D (corresponding to adaptor 208 Fig.5A-B, as further presented below); 	(as per claim 8) (depending from claim 7, see claim objections), Hanuka teaches wherein the device further comprises a closing disc 244 (fixation ring 244 Fig.5A-B [0221],ll.1) for attachment of the attachment ring to the connecting element; 	(as per claim 9) (depending from claim 8) the closing disc 244 comprises a flange 258 (ledge 258 Fig.5A-B [0221],ll.7-10) having an internal threaded area 256/251 (thread slots 256 [0221],ll.5 of locking mechanisms 251 [0221],ll.2) and an adjacent part (Fig.5B annotated above), where the flange 258 extends perpendicular to the adjacent part (Fig.5B annotated above);


    PNG
    media_image3.png
    491
    567
    media_image3.png
    Greyscale

 	(as per claim 10) (depending from claim 7, see claim objections) a number of engagement elements 3614 (tabs 3614 Fig.4D; [0212]) are provided at the underside of the closing disc 3646 (Fig.4D; [0212]), said engagement elements 3614 being configured to be in a locking engagement with corresponding openings of the underlying attachment ring (as openings in resilient circumferential rim 3615 of attachment ring/adaptor flange, according to the term’s broadest reasonable interpretation (Fig.4D; [0212]); 	(as per claim 11) (depending from claim 7, see claim objections) the closing disc 3646 Fig.4D is provided with a number of engagement elements 3614 configured to be brought into engagement with corresponding openings of the underlying attachment ring (as openings in resilient circumferential rim 3615 of attachment ring/adaptor flange, according to the term’s broadest reasonable interpretation (Fig.4D; [0212]); 	(as per claim 12) (depending from claim 9, see claim objections) the attachment ring is provided with openings each provided with a radial adjacent resilient structure (as openings in resilient circumferential rim 3615 of attachment ring/adaptor flange, according to the term’s broadest reasonable interpretation (Fig.4D; [0212]));see claim objections) the closing disc 3646 comprises a peripheral edge extending from the adjacent part of the closing disc (as presented above for claim 9, where Fig.4D closing disc 3646 corresponds to Fig.5A-B closing disc 244) along the longitudinal axis of the closing disc (244/3646 Fig.5A-B,4D, according to the term’s broadest reasonable interpretation); and 	(as per claim 16) (depending from claim 7) the connecting element 3609 Fig.4D comprise[s] a sealing edge (as circumferential edge Fig.4D) extending along the longitudinal axis (X) of the ostomy device (as sealing element between closing disc 3646 Fig.4D and attachment ring 208 Fig.5A-B [0208],ll.1-2,8-9). 	Hanuka teaches that any features of any embodiment can be combined or added to any other embodiment [0325]. 	Hanuka does not teach that the elements of claims 7-12 and 14-16 are provided in the same embodiment and (as per claim 11) the engagement elements are T-shaped. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the above features of the embodiment of Fig.4D with those of Fig.5A-B, as well as the T-shaped engagement elements, and one of skill would have been motivated to do so, in order to provide the advantages of the combination of: an additional sealing element and closing disc between the cap, attachment ring, and the base plate; a threaded flange between the cap and attachment ring and engagement elements between the attachment ring and the closing disc for improved attachment and removal of the component;  the closing disc peripheral edge extending from the adjacent part of the closing disc to improve and facilitate connection and removal therebetween; and the where the connecting element sealing edge provides an additional sealing element between closing disc and the attachment ring.

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3761